Citation Nr: 1812314	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-32 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for a bilateral eye disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2016, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive development is required.  

Regarding the claim for service connection for a bilateral eye disorder, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A May 2011 VA examination with July 2011 addendum was conducted.  The VA optometrist opined that that it is highly unlikely that flash burns could cause dry eyes or nuclear sclerosis but that he could not opine without substantiation of injury and treatment from the service treatment records, to which he did not have access.   

At the Board hearing, the Veteran contended that his current bilateral eye disability is the result of having sustained flash burns to his eyes as a welder during military service.  The Veteran's service treatment records reflect that he was seen for mild conjunctivitis in both eyes in April 1970.  In December 1971, the Veteran was seen for flash burns to both eyes as a result of not having taken the proper precautions.  The Veteran was treated with eye patches and drops without any further complications.  He returned to full duty.  A June 1974 service discharge examination report reflects that the Veteran's eyes were found to have been "normal."  The Veteran's distant vision was 20/20, bilaterally.  The post-service evidence of record notes diagnoses of bilateral dry eye and very mild nuclear sclerosis.  Private medical records indicate that the Veteran underwent cataract surgery in June 2016.  

The Board finds the May 2011 VA opinion to be inadequate as the STRs were unavailable to the examiner and provide evidence of an injury to the eyes.  Accordingly, the Board finds that a remand is necessary to obtain a VA examination and opinion regarding the nature and etiology of the Veteran's bilateral eye disorder.

Regarding the claim for service connection for a skin disorder, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.

A May 2011 VA examination was conducted.  The VA examiner diagnosed contact dermatitis.  The VA examiner opined that it was less likely than not that the Veteran's contact dermatitis was related to his period of military service, to include the clinical findings of rash of the face and neck.  The examiner reasoned that there was no documentation of the Veteran having received any treatment for skin problems after wearing biohazard chemical warfare gear and there was an absence of the Veteran having sought any treatment for his skin for 27 years after service discharge in 1974.  In addition, the VA examiner noted that during service, the Veteran's rash was located on his face and neck in comparison to his current (then) rash that was located on his entire body, and that the rash on the lower extremities was more venous stasis due to circulation, risk factors of age and smoking. 


The Veteran seeks service connection for a skin disability.  At the Board hearing, he contended that he developed a rash on his face and neck during service from having to wear contaminated biohazard suits.  He maintains that since service, he has had flare-ups of his skin problems.  The Veteran's service treatment records pertinently reflect that he was seen for a shave rash in August 1971.  In November 1972, he was seen for a rash on his neck that had been present for the previous two months.  In April 1973, the Veteran complained of having a rash on the left side of his neck.  The assessment was contact dermatitis.  In October 1973, the Veteran was seen in the dermatology clinic for treatment for a rash on the neck that had been present for one year.  A June 1974 service separation examination report reflects that the Veteran's skin was evaluated as normal.  

The Board finds this opinion inadequate as the examiner did not address the Veteran's lay statements of skin rash flare-ups since service.  For this reason, the Board finds that another VA examination is warranted to assist in determining the etiology of the Veteran's current skin disability. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After completing the foregoing development, schedule the Veteran for a VA examination.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must identify all current bilateral eye disorders.  If any previously diagnosed bilateral eye disorders (dry eye, nuclear sclerosis, and cataracts) are not found on examination, an explanation must be provided. 

Second, for each current bilateral eye disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service, to include the Veteran's flash burns to the eyes in August 1970?

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his skin disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

For each skin disability diagnosed on examination, is it at least as likely as not that the (50 percent probability or greater) that it began during service or is etiologically related to active service, to include as due to the notations of rashes and dermatitis in the service treatment records and/or due to having to wear contaminated biohazard suits.  

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




